Title: To Benjamin Franklin from David Hume, 7 February 1772
From: Hume, David
To: Franklin, Benjamin


Dear Sir
Edinburgh 7 of Feby 1772
I was very glad to hear of your safe Arrival in London, after being expos’d to as many Perils, as St. Paul, by Land and by Water: Though to no Perils among false Brethren: For the good Wishes of all your Brother Philosophers in this place attend you heartily and sincerely, together with much Regret that your Business wou’d not allow you to pass more time among them.
Brother Lin expects to see you soon, before he takes his little Trip round the World. You have heard, no doubt, of that Project: The Circumstances of the Affair coud not be more honourable for him, nor coud the Honour be conferd on one who deserves it more.
I really believe with the French Author, of whom you have favourd me with an Extract, that the Circumstance of my being a Scotchman has been a considerable Objection to me: So factious is this Country! I expected, in entering on my literary Course, that all the Christians, all the Whigs, and all the Tories shoud be my Enemies: But it is hard, that all the English, Irish, and Welsh shoud be also against me. The Scotch, likewise, cannot be much my Friends, as no man is a Prophet in his own Country. However, it is some Consolation that I can bear up my Head under all this Prejudice.
I fancy that I must have recourse to America for Justice. You told me, I think, that your Countrymen in that part of the World intended to do me the Honour of giving an Edition of my Writings; and you promisd that you shoud recommend to them to follow this last Edition, which is in the Press. I now use the Freedom of reminding you of it.
Pray, make my Compliments to Sir John Pringle, and tell him how much I wish for his Company; and be so good as give him a Description of the House I reserve for him in this Square. If you really go over to America, we hope you will not grudge us Sir John as a Legacy. I am Dear Sir with great Truth and Regard Your most obedient humble Servant
David Hume
